Order entered August 5, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00296-CV

                        CJY INVESTMENT, L.L.C., ET AL, Appellants

                                                 V.

                         UNITED CENTRAL BANK, ET AL, Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-04102

                                             ORDER
         The Court REINSTATES the appeal.

         On May 22, 2013, we abated the appeal due to the filing of bankruptcy by appellees Ki

Pong Na and Chong S. Na. In response to our July 22, 2015 letter inquiring about the current

status of the bankruptcy proceedings, we received correspondence from counsel stating the

bankruptcy proceeding was dismissed by the bankruptcy court on June 4, 2014. Therefore, the

appeal may now proceed.

         At the time the appeal was abated, the clerk’s record and appellants’ brief had been filed.

Accordingly, we ORDER appellees to file their brief within THIRTY DAYS of the date of this

order.
We DIRECT the Clerk to send copies of this order to counsel for all parties.




                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE